             Case 2:19-cv-00662-TSZ Document 16 Filed 06/17/19 Page 1 of 3



                                                                     The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
     JOUREY NEWELL and FELIPE MACHADO,
10
     individually and on behalf of all others similarly
     situated,                                            NO. 2:19-cv-00662-TSZ
11
                                                          PLAINTIFFS’ NOTICE OF INTENT
12                          Plaintiffs,
                                                          TO AMEND COMPLAINT
13                  vs.
14
     RECREATIONAL EQUIPMENT, INC., a
15   Washington company,

16                          Defendant.
17

18
            Plaintiffs Jourey Newell and Felipe Machado give notice of their intent to file an
19

20   amended complaint in response to Defendant Recreational Equipment Inc.’s motion to dismiss

21   (D.E. 13) pursuant to, and within the time provided by, Federal Rule 15(a)(1)(B).

22

23

24

25

26

27
                                                                           TURKE & STRAUSS LLP
     PLAINTIFFS’ NOTICE OF INTENT TO AMEND                                936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     COMPLAINT - 1                                                     TEL. 608.237.1775  FAX 608.509.4423
                                                                               www.turkestrauss.com
            Case 2:19-cv-00662-TSZ Document 16 Filed 06/17/19 Page 2 of 3



           DATED this 17th day of June, 2019.
 1

 2                                       TURKE & STRAUSS LLP

 3                                       By:      /s/ Samuel J. Strauss, WSBA #46971
                                                Samuel J. Strauss, WSBA #46971
 4                                              Email: sam@turkestrauss.com
                                                936 North 34th Street, Suite 300
 5
                                                Seattle, Washington 98103-8869
 6                                              Telephone: (608) 237-1775
                                                Facsimile: (608) 509-4423
 7
                                                Avi R. Kaufman, Admitted Pro Hac Vice
 8                                              Email: kaufman@kaufmanpa.com
                                                KAUFMAN P.A.
 9
                                                400 NW 26th Street
10                                              Miami, FL 33127
                                                Telephone: (305) 469-5881
11
                                                Anthony I. Paronich, Admitted Pro Hac Vice
12                                              Email: anthony@paronichlaw.com
13                                              PARONICH LAW, P.C.
                                                350 Lincoln Street, Suite 2400
14                                              Hingham, MA 02043
                                                Telephone: (617) 485-0018
15
                                         Attorneys for Plaintiffs and the Putative Class
16

17

18

19

20

21

22

23

24

25

26

27
                                                                       TURKE & STRAUSS LLP
     PLAINTIFFS’ NOTICE OF INTENT TO AMEND                            936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     COMPLAINT - 2                                                 TEL. 608.237.1775  FAX 608.509.4423
                                                                           www.turkestrauss.com
             Case 2:19-cv-00662-TSZ Document 16 Filed 06/17/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I, Samuel J. Strauss, hereby certify that on June 17, 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Anthony Todaro
 6                  David Ian Freeburg
                    DLA PIPER US LLP (WA)
 7                  701 Fifth Ave., Suite 6900
                    Seattle, Washington 98104
 8                  Telephone: (206) 839-4800
                    Facsimile: (206) 839-4801
 9
                    anthony.todaro@dlapiper.com
10                  david.freeburg@dlapiper.com

11                  Counsel for Defendant
12          DATED this 17th day of June, 2019.
13
                                                   /s/ Samuel J. Strauss
14                                                 Samuel J. Strauss
                                                   TURKE & STRAUSS LLP
15                                                 936 North 34th Street, Suite 300
                                                   Seattle, Washington 98103-8869
16                                                 Telephone: (608) 237-1775
17                                                 sam@turkestrauss.com

18                                                 Counsel for Plaintiffs

19

20

21

22

23

24

25

26

27
                                                                             TURKE & STRAUSS LLP
     PLAINTIFFS’ NOTICE OF INTENT TO AMEND                                  936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     COMPLAINT - 3                                                       TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
